DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 9/29/2021. Currently, claims 1, 2, 4-8, 12-14 and 16-25 are pending in the application. Claims 3, 9-11 and 15 are cancelled by Applicant. New claims 24 and 25 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to the specification.
Applicant’s cancellation of claim 15 is sufficient to overcome the previous objection to the Drawings.
Applicant’s cancellation of claim 3 is sufficient to overcome the previous objection to claim 3.
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that O’Dell does not teach a frame enclosing an opening, and having an inner perimeter defining a perimeter of the opening, the inner perimeter spaced from the outer perimeter by a thickness, the examiner respectfully disagrees. First, the examiner maintains that the frame (receptacle 30, sheet of pile material 35) of O’Dell can be considered to “enclose” the opening (as defined in the annotated copy of Figure 2 provided below) because enclose can be defined as to close in [https://www.merriam-webster.com/dictionary/enclosing] so the receptacle 30 which closes in the opening on the sides is construed to be enclosing the opening. Applicant argues that the frame (receptacle 30, sheet of pile material 35) of O’Dell does not close in on the opening because the opening is U-shaped and thus open at the top. In response, the examiner notes that the definition of enclose does not require the opening to be completely
In response to Applicant’s argument that O’Dell does not teach an inner perimeter defining a perimeter of the opening, and the inner perimeter spaced from the outer perimeter by a thickness, the examiner asserts that O’Dell clearly shows in Figure 2 the frame (receptacle 30, sheet of pile material 35) having an outer perimeter (exterior surface of receptacle 30/sheet of pile material 35), an inner perimeter (interior surface of receptacle 30/sheet of pile material 35) defining a perimeter of (inasmuch as the inner surface of receptacle 30 functions to provide a physical boundary that defines the perimeter of the opening) the opening (as defined in the annotated copy of Figure 2 provided below), and the inner perimeter (interior surface of receptacle 30/sheet of pile material 35) spaced from the outer perimeter (exterior surface of receptacle 30/sheet of pile material 35) by a thickness (as shown in Figure 2).
In response to Applicant’s argument that the first support material of O’Dell does not extend across the inner perimeter of the frame, the examiner respectfully disagrees. With reference to Figure 2 of O’Dell, it is clear that O’Dell teaches the first support material (sheet 46) extending across (as shown in Figure 2) the inner perimeter (interior surface of receptacle 30/sheet of pile material 35) of the frame (receptacle 30, sheet of pile material 35).
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “an inner perimeter,” “the notch extending from the front side towards the back side to a distance less than the depth of the frame” and “the first support material arranged on the front side of the frame, the first support material extending across the inner perimeter of the frame,” which are claim limitations lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the first material” should be amended to recite ---the first support material---.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 recites “a first support material arranged on the front side of the frame,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  in order to correct a typographical error and improve the clarity of the claim(s), “the front side and back sides” should be amended to recite ---the front side and the back side---.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  claim 24 recites “the opening extends through the front side and back sides of the frame,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  claim 25 recites “the first support material covers the notch,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the neck support recited in claim 3" in line 1 of the claim.  Claim 3 is cancelled by Applicant and therefore, there is insufficient antecedent basis for this limitation in the claim 2---.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "about" in claim 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the width of the notch is rendered indefinite by the use of the term “about.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 12, 13, 16-19, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dell et al. hereinafter O’Dell (US 4,400,820 A) (first interpretation).
Regarding claim 1, O’Dell discloses a neck support (head holder 16) (Fig 2 and Fig 3, Col. 2, line 55-60 head holder 16 which inherently supports the neck as seen in fig. 1) comprising: a frame (receptacle 30, sheet of pile material 35) (frame is defined enclose can be defined as to close in [https://www.merriam-webster.com/dictionary/enclosing] so the receptacle 30 which closes in the opening on the sides is construed to be enclosing the opening), the frame (receptacle 30, sheet of pile material 35) having an outer perimeter (exterior surface of receptacle 30/sheet of pile material 35), an inner perimeter (interior surface of receptacle 30/sheet of pile material 35) defining a perimeter of (inasmuch as the inner surface of receptacle 30 functions to provide a physical boundary that defines the perimeter of the opening) the opening (as defined in the annotated copy of Figure 2 provided below), a front side (extension 34), a back side (as defined in the annotated copy of Figure 2 provided below), a lower portion (as defined in the annotated copy of Figure 2 provided below), the inner perimeter (interior surface of receptacle 30/sheet of pile material 35) spaced from the outer perimeter (exterior surface of receptacle 30/sheet of pile material 35) by a thickness (as shown in Figure 2), the front side (extension 34) spaced from the back side (as defined in the annotated copy of Figure 2 provided below) by a depth (as shown in Figure 2), the opening (as defined in the annotated copy of Figure 2 provided below) being configured to receive a user's head (the U-shaped space created by the receptacle 30 is used to accommodate a head of a subject, Col 5 lines 21-25), the lower portion (as defined in the annotated copy of Figure 2 provided below) being configured to receive a user’s vertebrae (as shown in Figures 1 and 3; further, the lower portion as 

    PNG
    media_image1.png
    635
    558
    media_image1.png
    Greyscale

Regarding claim 2, O’Dell teaches the apparatus of claim 1. O’Dell further discloses, a second support material (liner 55; liner/insert 55 is a spongy resilient or the frame (receptacle 30, sheet of pile material 35).
Regarding claim 4, O’Dell teaches the apparatus of claims 1 and 2. O’Dell further discloses, wherein the second support material (liner 55) is arranged on top of (liner 55 sits inside and on top of sheet 46 Col. 6, line 20-26) the first support material (sheet 46) and the second support material (liner 55) covers less area than the first support material (sheet 46) (liner 55 has a smaller area than the sheet 46 because of the notches 59, 60 so liner 55 covers less area of receptacle 30 as compared to sheet 46) (Col. 6, line 35-37, fig. 2).
Regarding claim 5, O’Dell teaches the apparatus of claims 1 and 2. O’Dell further discloses, wherein the second support material (liner 55) extends beyond (liner 55 is shown in Figures 2 and 3 to extend beyond the upper boundary of the lower portion) the lower portion (as defined in the annotated copy of Figure 2 provided above) of the frame (receptacle 30, sheet of pile material 35).
Regarding claim 6, O’Dell teaches the apparatus of claims 1 and 2. O’Dell further discloses, wherein the second support material (liner 55) is thicker (liner 55 is spongy and has sufficient durometer to maintain shape) than the first support material (sheet 46) (col. 5, lines 65-68, sheet 46 is thin) (Fig. 2 evidences how liner 55 due to its spongy structure is thicker than the thin sheet 46).
Regarding claim 7, O’Dell teaches the apparatus of claim 1. O’Dell further discloses, wherein the strap (strap 47) creates a hammock or sling (strap 47 creates a hammock by forming a U-shape between the two side walls 32 and 33 of the frame 30 
Regarding claim 8, O’Dell teaches the apparatus of claim 1. O’Dell further discloses, wherein the vertebrae include at least two C1 to C6 vertebrae (the neck support is capable of supporting the neck, which includes the C1 to C6 vertebrae so at least two C1 to C6 are supported as (Col. 2, line 55-59, Fig 3)).
Regarding claim 12, O’Dell teaches the apparatus of claim 1. O’Dell further discloses, wherein the frame (receptacle 30, sheet of pile material 35) and the opening (as defined in the annotated copy of Figure 2 provided above) are sized so the frame (receptacle 30, sheet of pile material 35) and the opening (as defined in the annotated copy of Figure 2 provided above) are capable of supporting a user's head within the outer perimeter of the frame (as shown in Fig 3 and Fig 4).
Regarding claim 13, O’Dell teaches the apparatus of claim 1. O’Dell teaches in Figure 2 that the first support material (sheet 46) extends across (when the sheet is nested within receptacle 30) the notch (36).
Regarding claim 16, O’Dell teaches the apparatus of claim 1.  O’Dell teaches in Figure 2 that the first support material (sheet 46), the notch (36) and the strap (strap 47) are configured to support the user’s vertebrae and head while the user is sitting or standing (for instance, when sitting or standing with the head holder 16 positioned 
Regarding claim 17, O’Dell teaches the apparatus of claim 1.  O’Dell teaches in Figure 2 that the frame (receptacle 30, sheet of pile material 35) is rectangular, circular (receptacle 30 is circular at curved or concave bottom wall 31) or oval.
Regarding claim 18, O’Dell teaches the apparatus of claim 1. O’Dell teaches in Figure 2 that the frame (receptacle 30, sheet of pile material 35) is made from a foam, inflatable or molded. Claim 18 limitation “molded” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Regarding claim 19, O’Dell teaches the apparatus of claim 1. O’Dell teaches in Figure 2 that the first material (sheet 46) is configured to contact a back of a user’s head (column 6, lines 45-55 and 36-40 teaches the liner 55 being selectively positioned over sheet 46; thus, when the liner 55 is not positioned over sheet 46, sheet 46 is capable of contacting a back of a user’s head positioned thereon).
Regarding claim 21, O’Dell teaches the apparatus of claims 1 and 19. O’Dell teaches in column 6, lines 5-16 that the strap (strap 47) and an amount of tension in the strap (strap 47) are adjustable (column 6, lines 5-16 teaches that the strap 47 can be adjusted in length and tension via hook material 48, 49 on the ends of strap 47).
	Regarding claim 24, O’Dell teaches the apparatus of claim 1. O’Dell teaches in Figure 2 that the opening (as defined in the annotated copy of Figure 2 provided above) extends through (inasmuch as the opening initiates at a terminal end of extension 34 and extends through receptacle 30 to the back side thereof) the front side (extension 34) and back sides (as defined in the annotated copy of Figure 2 provided above) of the frame (receptacle 30, sheet of pile material 35).
Regarding claim 25, O’Dell teaches the apparatus of claim 1. O’Dell teaches in Figure 2 that the first support material (sheet 46) covers (when the sheet is nested within receptacle 30) the notch (36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Dell et al. hereinafter O’Dell (US 4,400,820 A).
Regarding claim 14, O’Dell teaches the apparatus of claims 1 and 2. O’Dell teaches in Figure 2 the notch (36) having a depth.
O’Dell does not teach the depth of the notch being 0.25 to 0.75 inches deep.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the depth of the notch being 0.25 to 0.75 inches deep, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, O’Dell teaches the apparatus of claims 1 and 19. O’Dell does not teach that the strap contacts the front side of the frame.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the strap contacting the front side of the frame, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the free ends of the strap could be secured to the rear surface of the front side (extension 34) of the frame (receptacle 30, sheet of pile material 35) in order to secure the user’s head in position as intended.
Regarding claim 22, O’Dell teaches the apparatus of claims 1 and 19. O’Dell teaches in Figure 2 the frame (receptacle 30, sheet of pile material 35) having a diameter (diameter is defined “a straight line passing from side to side of any figure or body, through its center;” https://www.dictionary.com/browse/diameter; so, the top to 
O’Dell does not teach that a diameter of the frame is 8 to 14 inches and a diameter of a cross section of the frame is 0.5 to 2.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the diameter of the frame being 8 to 14 inches and the diameter of a cross section of the frame being 0.5 to 2.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the diameter of the frame and the diameter of a cross section of the frame could be modified in order to best accommodate the size of a specific individual.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 2014/0026323 A1) in view of Slater (US 2006/0258968 A1) in further view Tinhorn (US 5,813,065 A).
Regarding claim 23, Bowers teaches a neck support 100 (support device 100, paragraph 0002, Fig 4A, Fig 4B) comprising: a frame 150 (second layer 150, a frame can be defined as a structure made for admitting, enclosing or supporting something [https://www.merriam-webster.com/dictionary/frame] so the second layer which surrounds opening 170 and provides support to a user’s head [paragraph 0021, 0023] is construed to be a frame, Fig 2) enclosing an opening 170 (Fig 2), the opening being 
Bowers does not disclose a notch being from about 0.5 to 4.0 inches wide.
Tinhorn teaches an analogous neck support (Col 1 lines 41-50, Fig 4) wherein the analogous notch (neck channel 5, a notch can be defined as an indentation or incision on an edge or surface [https://www.lexico.com/en/definition/notch] so the neck channel which is an indentation in the pillow is construed to be a notch, Fig 4) being from 0.5 to 4.0 inches wide (2-6.5 inches, Col 3 lines 56-61) providing a channel that can accommodate the position of the neck (Col 3 lines 56-69).

Bowers does not disclose a strap connected to the frame and extending across the opening; a first support material on a part of the strap and the strap configured to support a user's vertebrae and head.
Slater teaches an analogous limb supporting device (Fig 1, paragraph 0015) wherein a strap 18 (head connector 18, a strap can be defined as a narrow piece of leather or other strong material used for fastening something [https://dictionary.cambridge.org/us/dictionary/english/strap] so the connector 18 that is used to fasten the user’s head to the body of the device [paragraph 0008] is construed to be a strap, Fig 2) is connected to the analogous frame 12 (body 12, a frame can be defined as a structure made for admitting, enclosing or supporting something [https://www.merriam-webster.com/dictionary/frame] so the body which surrounds the opening 20 and admits a user’s head [paragraph 0008-0010] is construed to be a frame) and extending across the analogous opening 20 (Fig 2) providing means to secure the user’s head in the right position (paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the neck support as disclosed by Bowers to include a strap connected to the frame and extending across the opening as taught by Slater in order to secure a user’s head in a proper position (Slater paragraph 0015). As combined, Bowers as modified by Slater discloses a first support 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/3/2021